Citation Nr: 1301913	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1959 to June 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the back or neck during active service that caused a chronic disability.
 
2.  Symptoms of a back or neck disability were not chronic in service.

3.  Symptoms of a back or neck disability have not been continuous since service separation.

4.  The Veteran's current back and neck disabilities are not related to active service.

5.  The Veteran did not sustain an injury or disease manifesting chronic headaches during active service. 
 
6.  Headaches were not chronic in service.

7.  Headaches have not been continuous since service separation.

8.  The Veteran does not have a current headache disability that is related to active service or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Back and Neck Disabilities

The Veteran contends that his current back and neck disorders are related to active service.  Specifically, he avers that, during active service, he performed intense physical labor that left his back and neck sore, that the back and neck pain continued after service separation, and that the in-service activities ultimately led to his current back and neck problems.  The activities he performed during active service included carrying a bag of bricks weighing between 75 and 80 pounds from the fire box on a ship to the dock to dispose of them every six months, cleaning bilges, replacing valves, working on equipment, and maneuvering through tight spaces.   

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during active service, and that the weight of the evidence demonstrates that symptoms of back and neck problems were not chronic in service.  Both the December 1959 enlistment and June 1963 separation examination reports are negative for any complaints or diagnoses of back or neck problems, and physical examination of the spine is marked as "normal" on both examination reports.  

In short, there are no complaints, symptoms, history, findings, diagnoses, or treatment of back or neck problems during active service.  Moreover, the Veteran testified at the November 2012 Board hearing that he did not seek treatment for back or neck problems during active service.  While it is clear the Veteran worked very hard during his military service, a back or neck injury is simply not indicated.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of back and neck disabilities have not been continuous since separation from active service in June 1963.  As noted above, the June 1963 separation examination report is negative for any back or neck problems.  Following service separation in June 1963, the evidence of record does not show any complaints, diagnosis, or treatment for neck problems until October 1988, when the Veteran reported neck pain and stiffness to a private chiropractor.  A September 1989 X-ray study of the cervicothoracic spine revealed degenerative changes.  The first documentation of a back problem is a June 1996 X-ray study that revealed degenerative changes.  

The absence of post-service complaints, findings, diagnosis, or treatment for 25 years (or 33 years for the back disability) after service separation until 1988 is one factor that tends to weigh against a finding of continuous symptoms of a back or neck disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board also finds that the weight of the evidence demonstrates that back and neck arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2012) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion due to pain is noncompensable).  The evidence shows the first assessment of neck arthritis 26 years after service separation in 1989, and the first assessment of back arthritis 33 years after separation in 1996.  

For these reasons, the Board finds that arthritis, first diagnosed in 1989 and 1996, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

Additional evidence showing that back and neck disability symptoms have not been continuous since service separation includes an April 1964 periodic physical examination conducted for Reserve purposes at which evaluation of the spine was marked as normal and no complaints or symptoms of back or neck problems were reported; an April 2004 VA examination at which the Veteran denied any neck or other musculoskeletal problems; and multiple claims for other disabilities which the Veteran believed to be service-connected in 2003, 2005, and 2007 with no mention of any back or neck problems.  These facts only provide evidence against the Veteran's claim of a problem that he has had since service which the Board finds to be of high probative weight.   

With regard to the Veteran and his wife's more recent assertions made as part of the current compensation claim that he has had back and neck disability symptoms since separation from service in June 1963, the Board finds that, while the Veteran and his wife are competent to report the onset of back and neck disability symptoms, their recent reports of continuous back and neck disability symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the statements of the Veteran and his wife as to continuous back and neck disability symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of a back or neck disability, the lack of any post-service documentation of treatment or diagnoses of a back or neck disability for 25 years after service separation until 1988, and the Veteran's claims for service connection in 2003, 2005, and 2007 for other disabilities that did not claim or even mention symptoms of back or neck disabilities.  The Veteran and his spouse are simply not accurate historians of these problems.        

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in 2003, 2005, and 2007, but did not mention any back or neck symptoms at that time.  This suggests to the Board that there was no pertinent back or neck symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding claims for back and neck disabilities, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of back and neck symptomatology at the time he filed the claim.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic back and neck disability symptoms and post-service back and neck disability symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed back and neck disabilities are not related to his active service.  The Veteran was afforded a VA examination in April 2010, as mentioned above.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner assessed mild degenerative joint disease and spondylosis of the cervical and lumbar spine, and opined that they were less likely than not related to the isolated incidents during service of carrying bricks.  The VA examiner reasoned that the back and neck disabilities were more likely than not due to age-related changes and the Veteran's history of working as a mail handler for the post office, stating that the available notes and radiographic studies showed osteoarthritis-type degenerative changes of the spine that were more consistent with the Veteran's post-service occupational history and age.  

In addition, the VA examiner citied to the negative service treatment records and negative post-service April 1964 physical examination in reaching his conclusion.  The 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.    

The Board acknowledges the December 2009 favorable opinion of Dr. G., the Veteran's private chiropractor, in finding that the weight of the evidence is against a finding of a relationship between the back and neck disabilities and active service.  In the December 2009 letter, Dr. G. noted that the Veteran told him that his job during his military service involved heavy and repetitive lifting in awkward and tight spaces.  In addition, the Veteran told Dr. G. that, following separation from service, he was told by a physician that he could not be able to perform physical labor due to his back condition.  Therefore, Dr. G. concluded that the physician must have diagnosed the Veteran with a condition the doctor felt was going to hamper the Veteran's lifestyle.  Dr. G. further opined that the Veteran's "present day condition," previously described as "various musculoskeletal conditions," could have started in the military and slowly progressed to his current status/condition.  

The Board finds that Dr. G.'s opinion is of little probative value.  First, unlike the 2010 VA examiner, there is no indication that Dr. G. had access to the Veteran's service treatment records or post-service treatment records.  In addition, Dr. G. does not provide rationale for his opinion.  Moreover, Dr. G.'s opinion appears to be speculative in nature, as reflected by his use of the word "could have" in the phrasing of his opinion.  Speculative medical opinions are insufficient to establish service connection.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative).  For these reasons, the Board finds that the opinion of the 2010 VA examiner is more probative than that of Dr. G., and the weight of the evidence is against a finding that there is a nexus between the current back and neck disabilities and active service.  

In this case, the record of evidence indicates that the Veteran did not incur a back or neck disability during service, has not experienced continuous back or neck disability symptomatology since service, and that there is no relationship between his back and neck disabilities and active service.  For these reasons, service connection for a back and neck disability must be denied.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a back and neck disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for Headaches

The Veteran contends that he has headaches that either began during active service, or were caused or aggravated by his neck disability.  Specifically, he contends that, although he never specifically sought treatment for headaches, the treatment he receives for his neck disability alleviates his headaches.  While this claim appears to be primarily for secondary service connection, the Board will also consider whether the headaches are directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in headaches in service, and that headaches were not chronic in service.  Both the December 1959 enlistment and June 1963 separation examination reports are negative for any reports or complaints of headaches.  In short, the service treatment records do not demonstrate the occurrence of headaches, including no evidence of chronic headaches during service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that headaches have not been continuous since service separation in June 1963.  As noted above, the service separation examination in June 1963 was negative for any symptoms or diagnosis of headaches.  Following service separation in June 1963, the evidence of record shows no diagnosis or treatment for headaches until 1984.  The absence of post-service findings, diagnosis, or treatment for over twenty years following service separation is one factor that tends to weigh against a finding of either headaches in service or continuous headaches after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence showing that headaches have not been continuous since service separation includes an April 1964 periodic physical examination conducted for Reserve purposes at which the Veteran checked "no" next to "frequent or severe headaches" on his Report of Medical History; an April 2004 VA examination at which the Veteran denied any diseases or injuries to the head; September 2004 and September 2008 VA treatment notes that indicate the Veteran specifically denied headaches; and multiple claims for other disabilities which the Veteran believed to be service-connected in 2003, 2005, and 2007 with no mention of headaches.   

With regard to the Veteran and his wife's more recent assertions made as part of the current compensation claim that he has had headaches since separation from service in June 1963, the Board finds that, while the Veteran and his wife are competent to report the onset of headaches, their recent reports of continuous headaches since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the statements of the Veteran and his wife as to continuous headaches after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of headaches, the lack of any post-service documentation of treatment or diagnoses of headaches for over 20 years after service separation until 1984, and the Veteran's claims for service connection in 2003, 2005, and 2007 for other disabilities that did not claim or even mention headaches.  

As above, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in 2003, 2005, and 2007, but did not mention any headaches at that time.  This suggests to the Board that there was no pertinent headache symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding claims for headaches, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of headache symptomatology at the time he filed the claim.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic headaches and post-service headaches. 

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current disability manifested by headaches.  The only documentation of headaches is the November 1984 private treatment note indicating the Veteran took aspirin daily for headaches.  However, as mentioned above, the Veteran denied headaches at the April 2004 VA examination, and at September 2004 and September 2008 VA Medical Center visits.  In other words, other than the 1984 treatment note, post-service VA treatment notes and private treatment records are negative for any reports or complaints of headaches.  In addition, the April 2010 VA examiner concluded that there was no evidence that the Veteran had a chronic headache condition at the present time.  As noted above,  the 2010 VA opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, conducted a thorough examination, and gave a fully articulated opinion that is supported by sound reasoning.  Accordingly, in light of the negative treatment records since 1984, and the April 2010 VA examiner's opinion, the greater weight of the probative evidence is against finding that the Veteran has a current headache disability.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board notes that, even if a current headache disability were demonstrated by the evidence, the weight of the evidence demonstrates that any current headache disability is not related to the Veteran's active service.  The April 2010 VA examiner opined that headaches the Veteran experienced in 1984 were less likely than not related to illness, injury, or environmental exposure during active service more than 21 years earlier.  There are no favorable opinions made by competent medical professionals of record.     

The Veteran is also contending that his headaches are the direct result of his neck disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, as the Veteran does not have service connection for the neck disability, service connection for headaches cannot be granted as secondary to the neck disability as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Moreover, the Veteran has not contended that his headaches are related to his service-connected asbestosis, hearing loss, or tinnitus.  

In this case, the record of evidence indicates that the Veteran did not incur headaches during service, has not experienced continuous headaches since service, and that there is no relationship, of either causation or aggravation, between his headaches and either active service or any service-connected disability, as the Veteran does not have service-connection for the neck disability he claims caused the headaches.  Moreover, the weight of the evidence demonstrates no current headache disability.  For these reasons, service connection for headaches must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for headaches, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely April 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including secondary service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  Although the letter did not include information as to how VA determines disability ratings and effective dates, the Board finds that no prejudice resulted from the failure to provide Dingess notice prior to initial adjudication of the claim; namely, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA examination and opinion, and the Veteran's statements.  

A VA examination and opinion was obtained in April 2010 with regard to the question of whether the Veteran's current back, neck, and headache disabilities were caused by or incurred during active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 VA examination and opinion obtained in this case is adequate as to the question of whether the Veteran's back, neck, and headache disabilities were caused by or incurred during active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough physical examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.  

Service connection for headaches is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


